SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

56
CAF 15-01599
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


IN THE MATTER OF ERIC BESHURES,
PETITIONER-RESPONDENT,

                      V                                          ORDER

THERESA GIBSON, RESPONDENT-APPELLANT.


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR
RESPONDENT-APPELLANT.

AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered September 10, 2015 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner sole legal and physical custody of the subject child and
awarded respondent visitation with the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court